DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 26 August 2021 has been entered.
Disposition of claims:
	Claims 1, 3, 5, 6, and 13-14 have been amended.
	Claim 2 is cancelled.
	Claims 1 and 3-18 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1 and 6 has overcome the rejections of claims 1-9 and 12 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendments to claims 1-10 and 12 has overcome the rejections of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Jones et al. (US 6,337,492 B1) (hereafter “Jones”) set forth in the last Office action as well as the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Jones et al. (US 6,337,492 B1) (hereafter “Jones”), and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see the 2nd paragraph of p. 17 of the reply filed 26 August 2021 regarding the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO 2013/039184 A1—Machine translation relied upon) 
Applicant argues that the amendments have made claim 1 allowable over Ito.
The argument is not persuasive, because as outlined below, Ito still anticipates the current claims 1-5.

Applicant’s arguments, see the 2nd paragraph of p. 18 through the final paragraph of p. 20 of the reply filed 26 August 2021 with respect to the rejections of claims 1-9 and 12 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see the 2nd paragraph of p. 21 through the 2nd paragraph of p. 23 of the reply filed 26 August 2021 with respect to the rejections of claims 1-10 and 12 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Jones et al. (US 6,337,492 B1) (hereafter “Jones”) set forth in the last Office action as well as the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) in view of Jones et al. (US 6,337,492 B1) (hereafter “Jones”), and further in view of Okumura et al. (US 

Applicant's arguments, see the 3rd paragraph of p. 23 of the reply filed 26 August 2021 with respect to claims 13-18 have been fully considered. Applicant’s attempt at address claims 13-18 is appreciated. However, as Applicant correctly point out, the last Office action fails to address claims 13-18. Thus, Applicant has not had an opportunity to respond the rejections of claims 13-18. Therefore the current Office action has been made non-final. 
New grounds of rejection of claims 13-18 have been made, as outlined below.

Specification
The abstract of the disclosure is objected to because the first sentence of the abstract does not end with a period (there should be a period after the structural formula).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”).
Regarding claims 1-5: Ito discloses the compound shown below {Table 9, Compound D93}.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ito teaches the claimed invention above but fails to teach that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. It is reasonable to presume that the compound is a light absorber or that it absorbs light wherein a maximum absorption wavelength is from about 380 nm to about 410 nm is inherent to Ito. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Figure 6 of the instant specification describes that the instant Compound 10 are light absorbing materials wherein a maximum absorption wavelength is from about 380 
Additionally, paragraphs [0010] and [0063] only describe the compounds of the instant specification that have a maximum absorption wavelength from about 380 nm to about 410 nm in that they have the structure of Formula 1. The compound shown above has the structure of the instant Compound 22. Therefore, given that the instant Compound 22 has the structure of the instant Formula 1 and is one of the specifically exemplified compounds of the disclosure, it would be expected that the instant Compound 22 would be a light absorbing material wherein a maximum absorption wavelength is from about 380 nm to about 410 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Ito product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”).
Regarding claims 6-8 and 10: Naraoka discloses an organic electroluminescent device comprising a first electrode (an anode), a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, a second electrode (a cathode) provided on the electron transport region, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087], paragraph [0178] describing Example 6}.
The Examiner is equating the capping layer with the instant light absorption layer.
The light absorption layer is provided on the second electrode and makes contact with the second electrode {Fig. 1, paragraph [0038], paragraph [0087], paragraph [0178] describing Example 6}
Naraoka further discloses that the capping layer comprises an arylamine compound having the structure of Naraoka’s compound CA6 shown below {(paragraph [0178] - Example 6; compound CA6 was used as the material for the capping layer), (p. 21, compound CA6)}.
[AltContent: textbox (Naraoka’s compound CA6)] 
    PNG
    media_image2.png
    712
    953
    media_image2.png
    Greyscale



Naraoka does not exemplify a compound similar to Naraoka’s Compound CA6 in which a phenyl substituted phenyl ring is replaced with a pyrene group.
However, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image3.png
    638
    1144
    media_image3.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be pyrene in addition to substituted phenyl {paragraph [0067]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a pyrene group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of a pyrene group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Naraoka does not exemplify a compound similar to the modified Compound CA6 except for having a dibenzofuran structure bonded to one of the amine N atoms.
However, as outlined above, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image3.png
    638
    1144
    media_image3.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be dibenzofuran in addition to substituted phenyl {paragraph [0067]}.
Additionally, Naraoka exemplifies 4-dibenzofuran as a substituent of a compound of Naraoka {paragraph [0171]: Compound CA8}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a 4-dibenzofuran group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. Additionally, it would have been obvious to have placed the substituent on the same amine N atom as the pyrene group. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a 4-dibenzofuran group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, the choice of substituting the 4-dibenzofuran onto the same amine N atom as the pyrene group would have been a choice of 1 of 3 possible options and therefore would have been a choice from a finite 
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer. It is reasonable to presume that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Naraoka states that the preferred compounds of Naraoka would absorb light at a frequency below 430 nm {paragraph [0113]}. Furthermore Naraoka teaches that the compounds of Naraoka absorb light (show an extinction coefficient greater than 0) between 380 nm and 410 nm {Fig. 9B}.
Additionally, paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. Therefore, given that the modified compound CA6 of Naraoka has the structure of the instant Formula 1, it would be expected that the modified compound CA6 of Naraoka would at minimum be a light absorbing material.
The layer in which the modified compound CA6 of Naraoka is comprised can be 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claim 9: Naraoka teaches all of the features with respect to claim 6, as outlined above.
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm. It is reasonable to presume that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. As outlined above, the modified compound CA6 of Naraoka has the structure of the instant Formula 1.  Additionally, Figure 6 of the instant specification describes that the instant Compounds 2 and 5 are light absorbing materials wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. The modified compound CA6 of 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”) as applied to claim 6 above, and further in view of Okumura et al. (US 2014/0014928 A1) (hereafter “Okumura”) and as evidenced by Ghosh et al. (“Thin-film encapsulation of organic light emitting devices” Applied Physics Letters. 86, 223503 pp. 1-3 (2005)) (hereafter “Ghosh”).
Regarding claim 11:
Naraoka does not teach that the layer being equated with the light absorption layer is a thin film encapsulation layer covering the first electrode, the hole transport region, the emission layer, the electron transport region, and the second electrode.
However, as outlined above, the layer being equated with the light absorption layer is provided on the second electrode.
Okumura teaches an organic EL display element comprising an organic light emitting device, the organic EL display element having the structure shown below {Fig. 1 as described in paragraphs [0055]-[0090]; paragraphs [0081]-[0088] describe how the organic light-emitting device structure is incorporated into the organic EL display element.}.

    PNG
    media_image4.png
    865
    853
    media_image4.png
    Greyscale

Okumura teaches that the organic EL display element of Okumura can decrease lowering in performances due to ultraviolet ray or impurities such as moisture and that  can be used for large-sized television sets {paragraph [0313]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light emitting device taught by Naraoka by incorporating it into the organic EL display element of Okumura, based on the teaching of Okumura. The motivation for doing so would have been to provide an organic EL display element that can be used for large-sized television sets and decreases lowering in performances due to ultraviolet ray or impurities such as moisture and that the organic EL display element of Okumura, as taught by Okumura.
In the resultant structure, the layer being equated with the light absorption layer can be considered to encapsulate the organic light emitting device taught by Naraoka and would cover the first electrode, the hole transport region, the emission layer, the electron transport region, and the second electrode, because it is disposed over top these layers. The surrounding structure of the organic EL display element described above would border the sides of these layers while the layer being equated with the light absorption layer would cover the top of these layers. Therefore, the layer can be equated with an encapsulation layer, because it completes the encapsulation of the organic layers of the first light emitting device of Ito as modified by Jones. 
Such a description of encapsulation is consistent with the description of an encapsulation layer in Ghosh {Fig. 1 and the 3rd paragraph of the 1st col. of p. 223503-2}.

Claims 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa et al. (WO 2011043083 A1 – Naraoka et al. (US 2012/0138918 A1) used as an English language equivalent) (hereinafter referred to as “Naraoka”).
Regarding claim 13: Naraoka discloses an organic electroluminescent device comprising a first electrode (an anode), a hole transport region provided on the first electrode, an emission layer provided on the hole transport region, an electron transport region provided on the emission layer, a second electrode (a cathode) provided on the electron transport region, and a capping layer {Fig. 1, paragraph [0038], paragraph [0087], paragraph [0178] describing Example 6}.
The Examiner is equating the capping layer with the instant light absorption layer.
Naraoka further discloses that the capping layer comprises an arylamine compound having the structure of Naraoka’s compound CA6 shown below {(paragraph [0178] - Example 6; compound CA6 was used as the material for the capping layer), (p. 21, compound CA6)}.
[AltContent: textbox (Naraoka’s compound CA6)] 
    PNG
    media_image2.png
    712
    953
    media_image2.png
    Greyscale



Naraoka does not exemplify a compound similar to Naraoka’s Compound CA6 in which a phenyl substituted phenyl ring is replaced with a pyrene group.
However, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image3.png
    638
    1144
    media_image3.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be pyrene in addition to substituted phenyl {paragraph [0067]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a pyrene group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, the selection of a pyrene group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum 
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer. It is reasonable to presume that the modified compound CA6 of Naraoka is a light absorber and that the layer comprising the compound is a light absorption layer is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Naraoka states that the preferred compounds of Naraoka would absorb light at a frequency below 430 nm {paragraph [0113]}. Furthermore Naraoka teaches that the compounds of Naraoka absorb light (show an extinction coefficient greater than 0) between 380 nm and 410 nm {Fig. 9B}.
Additionally, paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. Therefore, given that the modified compound CA6 of Naraoka has the structure of the instant Formula 1, it would be expected that the modified compound CA6 of Naraoka would at minimum be a light absorbing material.
The layer in which the modified compound CA6 of Naraoka is comprised can be equated with a light absorption layer, because it comprises a light absorbing compound. The layer would therefore inherently absorb light. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claims 14-16: Naraoka teaches all of the features with respect to claim 13, as outlined above.
Naraoka does not exemplify a compound similar to the modified Compound CA6 except for having a dibenzofuran structure bonded to one of the amine N atoms.
However, as outlined above, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image3.png
    638
    1144
    media_image3.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be dibenzofuran in addition to substituted phenyl {paragraph [0067]}.
Additionally, Naraoka exemplifies 4-dibenzofuran as a substituent of a compound of Naraoka {paragraph [0171]: Compound CA8}
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a 4-dibenzofuran group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. Additionally, it would have been obvious to have placed the substituent on the same amine N atom as the pyrene group. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a 4-dibenzofuran group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative to phenyl. See MPEP 2143(I)(E). Furthermore, the choice of substituting the 4-dibenzofuran onto the same amine N atom as the pyrene group would have been a choice of 1 of 3 possible options and therefore would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 17: Naraoka teaches all of the features with respect to claim 13, as outlined above.
Naraoka does not exemplify a compound similar to the modified Compound CA6 except for having a dibenzofuran structure bonded to one of the amine N atoms.
However, as outlined above, Naraoka teaches that Naraoka’s Compound CA6 has the structure of Naraoka’s formula (13), shown below {paragraph [0058] - formula (13)}. 
[AltContent: textbox (Naraoka’s formula (13))] 
    PNG
    media_image3.png
    638
    1144
    media_image3.png
    Greyscale


In Naraoka’s formula (13) Ar40 to Ar43 can each be dibenzofuran in addition to substituted phenyl {paragraph [0067]}.
Additionally, Naraoka exemplifies 4-dibenzofuran as a substituent of a compound of Naraoka {paragraph [0171]: Compound CA8}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted a 4-dibenzofuran group in place of a phenyl substituted phenyl group of Naraoka’s Compound CA6, based on the teaching of Naraoka. Additionally, it would have been obvious to have placed the substituent on the same amine N atom as the pyrene group. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a 4-dibenzofuran group would have been a choice from a finite number of functional groups exemplified in the example compounds of Naraoka and would have been a predictable solution with reasonable expectation of success, because it was specifically taught as an alternative 
Naraoka teaches the claimed invention above but fails to teach that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm. It is reasonable to presume that the modified compound CA6 of Naraoka has a maximum absorption wavelength of about 380 nm to about 410 nm is inherent to Naraoka. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0010] and [0063] describe that the compounds of the instant specification (compounds having the structure of the instant Formula 1) may have a maximum absorption wavelength from about 380 nm to about 410 nm. As outlined above, the modified compound CA6 of Naraoka has the structure of the instant Formula 1.  Additionally, Figure 6 of the instant specification describes that the instant Compounds 2 and 5 are light absorbing materials wherein a maximum absorption wavelength is from about 380 nm to about 410 nm. The modified compound CA6 of Naraoka is structurally similar to the instant Compounds 2 and 5 in that the compounds all comprise a pyrene ring substituted with an amine group, the amine group additionally 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Naraoka product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Ito et al. (WO 2013/039184 A1—Machine translation relied upon) (hereafter “Ito”) is the closest prior art. However, Ito does not teach that the compounds of Ito that meet the limitations of the compounds of the current claims 12 or 18 are useful as light absorbers located in an absorption layer located on the opposite side of an outmost electrode from the organic layer of an organic light emitting device. While the prior art teaches light absorption layers located on the opposite side of an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786